Name: Commission Implementing Regulation (EU) 2017/830 of 15 May 2017 amending Regulation (EC) No 474/2006 as regards the list of air carriers which are banned from operating or are subject to operational restrictions within the Union (Text with EEA relevance. )
 Type: Implementing Regulation
 Subject Matter: transport policy;  air and space transport;  organisation of transport
 Date Published: nan

 17.5.2017 EN Official Journal of the European Union L 124/3 COMMISSION IMPLEMENTING REGULATION (EU) 2017/830 of 15 May 2017 amending Regulation (EC) No 474/2006 as regards the list of air carriers which are banned from operating or are subject to operational restrictions within the Union (Text with EEA relevance) THE EUROPEAN COMMISSION Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 2111/2005 of the European Parliament and of the Council of 14 December 2005 on the establishment of a Community list of air carriers subject to an operating ban within the Community and on informing air passengers of the identity of the operating carrier, and repealing Article 9 of Directive 2004/36/CE (1), and in particular Article 4(2) thereof, Whereas: (1) Commission Regulation (EC) No 474/2006 (2) establishes the list of air carriers which are subject to an operating ban within the Union. (2) In accordance with Article 4(3) of Regulation (EC) No 2111/2005, certain Member States and the European Aviation Safety Agency (EASA) communicated to the Commission information that is relevant in the context of updating that list. Relevant information was also provided by third countries and international organisations. On the basis of that information, the list should be updated. (3) The Commission informed all air carriers concerned, either directly or through the authorities responsible for their regulatory oversight, about the essential facts and considerations which would form the basis of a decision to impose an operating ban on them within the Union or to modify the conditions of an operating ban imposed on an air carrier which is included in the lists in Annex A and B of Regulation (EC) No 474/2006. (4) The Commission gave the air carriers concerned the opportunity to consult the documents provided by the Member States, to submit written comments and to make an oral presentation to the Commission and to the Committee established by Council Regulation (EEC) No 3922/1991 (3) (Air Safety Committee). (5) The Commission has updated the Air Safety Committee on the ongoing joint consultations, within the framework of Regulation (EC) No 2111/2005 and Regulation (EC) No 473/2006 (4), with the competent authorities and air carriers of Benin, Bolivia, India, Indonesia, Libya, Mozambique, Nigeria, Pakistan, Saint Vincent and the Grenadines, Thailand, Ukraine and Zimbabwe. The Commission also provided information to the Air Safety Committee on the aviation safety situation in Afghanistan, Angola, Equatorial Guinea, Georgia, Kazakhstan, Lebanon and Nepal and on the technical consultations with the Russian Federation. (6) EASA presented the results of the analysis of audit reports carried out by the International Civil Aviation Organisation (ICAO) to the Commission and the Air Safety Committee, in the framework of ICAO's Universal Safety Oversight Audit Programme. In this context, Member States were invited to prioritise ramp inspections on air carriers licensed by states in respect of which Significant Safety Concerns have been identified by ICAO or in respect of which EASA concluded that there are significant deficiencies in the safety oversight system. In addition to the consultations undertaken by the Commission in accordance with Regulation (EC) No 2111/2005, the prioritisation of ramp inspections provides further information on the safety performance of the air carriers licensed in those third countries. (7) EASA also informed the Commission and the Air Safety Committee of the results of the analysis of ramp inspections carried out under the Safety Assessment of Foreign Aircraft programme (SAFA) in accordance with Commission Regulation (EU) No 965/2012 (5). (8) In addition, EASA informed the Commission and the Air Safety Committee about the technical assistance projects carried out in third countries affected by measures or monitoring requirements laid down in Regulation (EC) No 2111/2005. EASA provided information on the plans and requests for further technical assistance and cooperation to improve the administrative and technical capability of civil aviation authorities, with a view to helping resolve non-compliance with applicable international civil aviation standards. Member States were invited to respond to such requests on a bilateral basis, in coordination with the Commission and EASA. In this regard, the Commission reiterated the usefulness of providing information to the international aviation community, particularly through ICAO's Safety Collaborative Assistance Network database, on technical assistance provided by the Union and Member States to improve aviation safety around the world. (9) Eurocontrol provided the Commission and the Air Safety Committee with an update on the status of the SAFA alarming function and on the current statistics for alert messages for banned air carriers. Union air carriers (10) Following the analysis by EASA of information resulting from ramp inspections carried out on aircraft of Union air carriers or from standardisation inspections carried out by EASA, as well as specific inspections and audits carried out by national aviation authorities, several Member States have taken certain enforcement measures and informed the Commission and the Air Safety Committee about those measures. The United Kingdom informed the Commission and the Air Safety Committee about actions it had taken with regard to the air carrier Blu Halkin Ltd. (11) Member States reiterated their readiness to act as necessary should any relevant safety information indicate that there are imminent safety risks as a consequence of a lack of compliance by Union air carriers with the appropriate safety standards. Air carriers from Benin (12) From 29 to 31 March 2017, a Union on-site assessment visit was conducted in Benin. Experts from the Commission, EASA and one Member State participated in that visit. During that visit, the Agence Nationale de l'Aviation Civile of Benin (ANAC Benin) demonstrated that it has made strong progress in recent years in the implementation of ICAO standards and recommended practices. (13) The ANAC Benin is established as a civil aviation authority with financial and functional autonomy by Benin's Aviation law adopted in 2013. Evidence indicates that the ANAC Benin is capable of maintaining and enforcing a sound regulatory system and it appears that the national regulations are continuously updated when new amendments to ICAO standards and recommended practices are adopted. However, during that visit certain areas for improvement were identified, notably with regard to the time needed for the completion of the amendment process of the national regulations. The ANAC Benin has provided evidence that it has put in place a solid process for the recruitment and training of its personnel. Since the number of fully qualified inspectors exceeds requirements in light of the current level of aviation activities in Benin, the ANAC Benin has concluded exchange programmes for its inspectors with its neighboring countries. (14) During the visit, the ANAC Benin has provided evidence that the certification of air carriers is conducted in accordance with the ICAO process and that all activities are well documented. While evidence indicates that the ANAC Benin has the capabilities to oversee the aviation activities in Benin, the effectiveness of those oversight activities could be even further improved if they were more driven by the results of a solid safety risk assessment. (15) On 26 April 2017, the ANAC Benin presented to the Commission and the Air Safety Committee the corrective actions taken to address the observations made during the Union on-site assessment visit. The ANAC Benin also informed on a number of measures it took to further improve aviation safety in Benin. Those measures include the strengthening of the implementation of the safety oversight critical elements, as well as the conclusion of a number of working arrangements with authorities from other countries for the provision of additional inspectors if the level of operations would require this. (16) On the basis of all information available at present, including the results of the visit of March 2017, the Commission considers that the ANAC Benin have made sustained improvements over a continuous time period. It is also recognised that there has been no lack of willingness of the ANAC Benin to engage on an ongoing basis with the Commission. The information available leads to the conclusion that the ANAC Benin has the ability to discharge its responsibilities with respect to the oversight of air carriers certified in Benin. (17) In accordance with the common criteria set out in the Annex to Regulation (EC) No 2111/2005, the Commission therefore considers that the list of air carriers which are subject to an operating ban within the Union should be amended to remove all air carriers certified in Benin from Annex A to Regulation (EC) No 474/2006. (18) Member States are to continue to verify the effective compliance with relevant safety standards through the prioritisation of ramp inspections to be carried out on air carriers certified in Benin, pursuant to Regulation (EU) No 965/2012. (19) Should any relevant safety information indicate that there are imminent safety risks as a consequence of a lack of compliance with international safety standards, the Commission may be obliged to take further action, in accordance with Regulation (EC) No 2111/2005. Air carriers from Bolivia (20) No major safety problems were identified on air carriers registered in Bolivia in the past years. However, the fatal accident of the air carrier LaMia, on 29 November 2016, raised concerns on the manner in which the Bolivian authorities are conducting safety oversight on air carriers under their responsibility. (21) On 23 March 2017, a technical consultation meeting was held between representatives of the Commission, EASA and a Member State and senior representatives from the Directorate General of Civil Aviation of Bolivia (DGAC). During that meeting, the DGAC explained the changes in terms of reorganisation and its plans to implement a robust safety culture, establish an overall and cross-domain safety system, create a comprehensive safety database to focus on risks and improve the oversight procedures and training of its staff. (22) The DGAC explained that, already before the LaMia accident took place, the Bolivian government had adopted decisions improving the managerial structure of the DGAC in order to strengthen the civil character of the DGAC vis-a-vis the former military approach. Also, the government is currently investing in mechanisms to improve safety oversight and modify the national legal framework to better allow for the DGAC to take effective enforcement measures where necessary. Those measures demonstrate the willingness of the Bolivian authorities to strengthen their safety oversight capabilities, although their effectiveness will depend on their implementation and there remains considerable scope for the Bolivian authorities to further strengthen the safety oversight capabilities of the DGAC. (23) At the Commission's request and further to the technical consultation meeting, the DGAC provided useful information on its licensing, certification and oversight activities and qualification and training of the staff in charge of safety oversight. The DGAC also provided information on the accidents and serious incidents that occurred in 2016 and 2017. (24) Based on the information currently available, including the information provided during and after the technical consultation meeting of 23 March 2017, it is assessed that there is currently no lack of ability nor a lack of willingness on the part of the DGAC of Bolivia to address any safety deficiencies. (25) In accordance with the common criteria set out in the Annex to Regulation (EC) No 2111/2005, the Commission therefore considers that, at this time, there are no grounds for amending the list of air carriers which are subject to an operating ban within the Union by including air carriers from Bolivia. (26) Member States are to continue to verify the effective compliance with relevant safety standards through the prioritisation of ramp inspections to be carried out on air carriers certified in Bolivia, pursuant to Regulation (EU) No 965/2012. (27) Should any relevant safety information indicate that there are imminent safety risks as a consequence of a lack of compliance with international safety standards, the Commission may be obliged to take further action, in accordance with Regulation (EC) No 2111/2005. Air carriers from India (28) On 28 March 2017, a technical consultation meeting was held between the Commission, EASA, Member States and representatives from the Directorate-General of Civil Aviation of India (DGCA India). That meeting was held within the context of an earlier agreement with the DGCA India, pursuant to Article 3(2) of Regulation (EC) No 473/2006, to hold regular technical consultations with the Commission in order to discuss the obligations of the DGCA India with regard to the certification and surveillance of the air carriers it has certified. (29) During that meeting, the DGCA India provided information on its analysis of the performance under the SAFA programme of air carriers certified in India, including a comparison of performance data from 2016 and 2017 and specific information on its surveillance of the air carrier Air India, certified in India. The DGCA India also provided information on developments as regards its surveillance capability, including the development of a ramp inspection database. (30) During that meeting, the Commission reiterated to the DGCA India a number of elements with respect to the DGCA India's certification and surveillance obligations. In particular, while noting the transparent manner in which the DGCA India has provided safety-related information to the Commission, it stressed the importance of the continuous development of the DGCA India's certification and surveillance capability, including the recruitment and training of technical personnel, as well as the need to develop tools allowing for the systematic tracking and monitoring of safety oversight. (31) Based on the information currently available, including the information provided by the DGCA India at the technical consultation meeting of 28 March 2017, it is assessed that there is currently no lack of ability nor a lack of willingness on the part of the DGCA India to address safety deficiencies. (32) In accordance with the common criteria set out in the Annex to Regulation (EC) No 2111/2005, the Commission therefore considers that, at this time, there are no grounds for amending the list of air carriers which are subject to an operating ban within the Union by including air carriers from India. (33) Member States are to continue to verify the effective compliance with relevant safety standards through the prioritisation of ramp inspections to be carried out on air carriers certified in India, pursuant to Regulation (EU) No 965/2012. (34) Should any relevant safety information indicate that there are imminent safety risks as a consequence of a lack of compliance with international safety standards, the Commission may be obliged to take further action, in accordance with Regulation (EC) No 2111/2005. Air carriers from Indonesia (35) Consultations between the Commission and the Directorate General of Civil Aviation of Indonesia (DGCA Indonesia) continue with the aim of monitoring the progress of the DGCA Indonesia in ensuring that the aviation safety oversight system in Indonesia is brought in compliance with international safety standards. In that context, by letter of 16 March 2017, the DGCA Indonesia provided the Commission with additional information and an update on the status of Indonesian aviation and safety oversight activities. (36) The DGCA Indonesia provided information for the period from November 2016 to March 2017 on the air carriers certified in Indonesia, the safety oversight on those air carriers, the enforcement actions taken by the DGCA Indonesia, the development of the Indonesian aviation regulations, a list of the serious incidents that happened over that period and the technical assistance provided to the DGCA Indonesia. (37) In the period from November 2016 to March 2017, no new air carriers were certified and no air operation certificates were revoked by the DGCA Indonesia. The DGCA Indonesia stated in the letter of 16 March 2017 that its main priority is the preparation for the ICAO Coordinated Validation Mission (ICVM) that will take place in October 2017. The result of this ICVM is expected to give a good indication of the development of the safety oversight system in Indonesia. The DGCA Indonesia did not provide evidence that the safety oversight of the air carriers currently included in the list of air carriers which are subject to an operating ban within the Union is ensured in compliance with international safety standards. (38) In accordance with the common criteria set out in the Annex to Regulation (EC) No 2111/2005, the Commission therefore considers that, at this time, there are no grounds for amending the list of air carriers which are subject to an operating ban within the Union by including or removing air carriers from Indonesia. (39) Member States are to continue to verify the effective compliance with relevant safety standards through the prioritisation of ramp inspections to be carried out on air carriers certified in Indonesia, pursuant to Regulation (EU) No 965/2012. Air carriers from Libya (40) On 6 March 2017, a technical consultation meeting was held between the Commission, EASA, a Member State and the Libyan Civil Aviation Authority (LYCAA). (41) During that meeting, the LYCAA provided information on its surveillance activities, including its plans as regards the recruitment and training of technical personnel, and its strategic approach to technical development within the context of aviation safety capacity building. The LYCAA reiterated that, within the restraints of a challenging operational environment, it is committed to carrying out its international obligations in relation to aviation safety. (42) The Commission acknowledges the efforts being made by the leadership of the LYCAA and the fact that the LYCAA is committed to cooperating with the Commission in order to provide updates on the status of its surveillance obligations. (43) However, the Commission takes note of the continuing challenging operational environment in Libya and the consequences for the LYCAA as regards its ability to discharge its safety oversight obligations. The Commission therefore considers that, on the basis of all available information, Libya cannot at present fulfil its international obligations in relation to aviation safety. (44) In accordance with the common criteria set out in the Annex to Regulation (EC) No 2111/2005, the Commission therefore considers that, at this time, there are no grounds for amending the Union list of air carriers which are subject to an operating ban within the Union with respect to air carriers from Libya. Air carriers from Mozambique (45) From 6 to 10 February 2017, a Union on-site assessment visit was conducted in Mozambique. Experts from the Commission, EASA and Member States participated in that visit. During that visit, the Civil Aviation Institute of Mozambique (IACM) demonstrated that it has made considerable progress in recent years. The IACM has focussed on the implementation of ICAO standards and recommended practices. The IACM follows a traditional compliance-based approach to aviation safety, while it is developing towards the implementation and use of modern aviation safety management techniques, including a State Safety Programme. (46) Since the previous Union on-site assessment visit of April 2015, significant progress has been made with the introduction of the new aviation law in Mozambique and the new statute for the IACM. Following the adoption of the new aviation law, many additional regulations and requirements, as well as handbooks and procedures, are now being updated so as to bring them in compliance with the new aviation law and the latest amendments to international safety standards. The staffing of the IACM has improved and more fully qualified inspectors are available to oversee the aviation activities in Mozambique. More inspectors are being trained and the current staffing plan is sufficient for the level of aviation activities in Mozambique. The facilities of the IACM have improved as well. IACM is established as a civil aviation authority with administrative, financial, patrimonial and functional autonomy. (47) Evidence indicates that IACM has the capabilities to oversee the aviation activities in Mozambique and maintain a sound regulatory system and that IACM implements and enforces the existing aviation regulations, in order to address any safety deficiencies. The safety oversight system is well established in Mozambique, although there are still ongoing activities to further improve the system and to ensure that they are in compliance with recent amendments to the international safety standards. (48) By way of relevant sample, three air carriers certified in Mozambique were visited during the Union on-site assessment visit, namely the two largest air carriers of Mozambique and an air carrier operating helicopters. As a result of the visits to those three air carriers it was observed that they have developed quality and safety management systems, are in control of maintenance and continuing airworthiness and perform operations in accordance with applicable regulations in Mozambique. International safety standards are implemented by the air carriers and the air carriers have the ability and showed the willingness to address safety deficiencies. (49) On 17 March 2017, a technical consultation meeting was held between the Commission, EASA and the IACM. The IACM updated the Commission on the progress made since the Union on-site assessment visit and it was agreed that the IACM would provide further information on the corrective actions taken with respect to the observations that were made during the visit. The IACM explained that it used those observations to raise findings with the air carriers concerned and that it requested corrective actions from the operators. (50) On 21 April 2017, the IACM provided information on its corrective action plan and that of the three air carriers that were visited during the Union on-site assessement visit, including on the resolution of those findings raised by the IACM. The corrective action plan properly addresses the observations made during the visit and contains realistic timelines. The supporting evidence provided is relevant for the resolution of the findings. (51) The IACM and the largest air carrier registered in Mozambique, Linhas AÃ ©reas de MoÃ §ambique, were given the opportunity to be heard on 26 April 2017 by the Commission and the Air Safety Committee in accordance with Article 7 of Regulation (EC) No 2111/2005. (52) During that hearing, the representative of the government of Mozambique expressed the strong commitment by this government to improve the safety of transport in Mozambique in general and in particular to continuously improve the implementation of international aviation safety standards. (53) During the hearing, the IACM provided information on the aviation sector in Mozambique and the capabilities of the IACM as an autonomous civil aviation authority. This information included details on its organisation, the funding mechanisms, the number of safety oversight inspectors, the development of legislation and regulations and the future planning of the IACM. (54) During the hearing, Linhas AÃ ©reas de MoÃ §ambique provided information on its current fleet and its objectives for the coming years. It explained that it is concentrating on the development of its routes in the domestic and regional market. Linhas AÃ ©reas de MoÃ §ambique also provided information on its safety management system. (55) On the basis of all available information, including the results of the Union on-site assessment visit and the information provided during the hearing on 26 April 2017, it is considered that the IACM has made sustained improvements over a continuous time period. It is also recognised that the IACM has proved to be willing to engage on an ongoing basis with the Commission. It is assessed that the IACM has the ability to discharge its responsibilities with respect to the oversight of air carriers certified in Mozambique. During the hearing the government of Mozambique committed to fully engage in a continuing safety dialogue with the Commission, including through additional meetings, if and when deemed necessary by the Commission. (56) In accordance with the common criteria set out in the Annex to Regulation (EC) No 2111/2005, the Commission therefore considers that the list of air carriers which are subject to an operating ban within the Union should be amended to remove all air carriers certified in Mozambique from Annex A to Regulation (EC) No 474/2006. (57) Member States are to continue to verify the effective compliance with relevant safety standards through the prioritisation of ramp inspections to be carried out on air carriers certified in Mozambique, pursuant to Regulation (EU) No 965/2012. (58) Should any relevant safety information indicate that there are imminent safety risks as a consequence of a lack of compliance with international safety standards, the Commission may be obliged to take further action, in accordance with Regulation (EC) No 2111/2005. Air carriers from Nigeria (59) On 25 November 2015, the air carrier Med-View Airline, certified in Nigeria, applied to EASA for a Third Country Operator (TCO) authorisation. EASA assessed that application in accordance with the requirements laid down in Commission Regulation (EU) No 452/2014 and raised fundamental concerns regarding the failure by Med-View Airline to demonstrate compliance with the applicable requirements laid down in Article 3 of Regulation (EU) No 452/2014. EASA therefore concluded that further assessment would not result in the issuing of a TCO authorisation to Med-View Airline because it did not meet those requirements. Therefore, on 17 November 2016, EASA rejected the application on safety grounds. (60) On 24 February 2017, the Commission requested information from the Nigerian Civil Aviation Authority (NCAA) on the measures taken following EASA's rejection of the TCO application made by Med-View Airline. In its letter of 22 March 2017 to the Commission, the NCAA did not provide the necessary information to ensure that the actions taken were suitable to address, from the side of the NCAA, the concerns raised by EASA when assessing the TCO application of Med-View Airline. (61) On 10 and 24 April 2017, Med-View Airline provided to the Commission information about the corrective measures taken to address the concerns raised by EASA. (62) Both the NCAA and Med-View Airline were given the opportunity to be heard on 25 April 2017 by the Commission and the Air Safety Committee in accordance with Article 7 of Regulation (EC) No 2111/2005. (63) During that hearing, the NCAA provided only limited information on elements such as its date of establishment, the results of the ICAO audits of 2006 and March 2016, its status under the FAA International Aviation Safety Assessment programme, the number of flight operations and airworthiness inspectors and the number of air operator certificate holders in Nigeria. The NCAA's replies to questions regarding its ability to identify and monitor safety deficiencies indicated that that ability is not adequate. It is considered that the NCAA will need to take measures in order to improve the required quality of the safety oversight on the air carriers for which it is responsible. (64) During the hearing, elaborating on the information that it had previously provided, Med-View Airline informed the Commission and the Air Safety Committee on the corrective measures taken to address the serious concerns identified by EASA as part of its TCO safety assessment, such as flight operations outside the scope of the approved air operator certificate and the associated operations specifications, airworthiness and maintenance control, the implementation and monitoring of airworthiness directives and the safety and quality management system. However, Med-View Airline showed a clear lack of awareness and comprehension of the seriousness of the safety concerns raised by EASA. Moreover, the measures taken by Med-View Airline show a lack of proper root cause analysis and suitable corrective action plan to prevent re-occurrence of the same or similar non-compliances which led to those concerns. (65) The information available at present, based on EASA's TCO safety assessment, together with the information provided by the NCAA and by Med-View Airline, shows that there is evidence of serious safety deficiencies on the part of Med-View Airline. This information also shows that Med-View Airline is not capable of addressing those safety deficiencies, as demonstrated, inter alia, by the inappropriate and insufficient corrective action plan that it presented in response to the findings of the TCO safety assessment. (66) In accordance with the common criteria set out in the Annex to Regulation (EC) No 2111/2005, the Commission therefore considers that the list of air carriers which are subject to an operating ban within the Union should be amended to include the air carrier Med-View Airline in Annex A to Regulation (EC) No 474/2006. (67) Member States are to continue to verify the effective compliance with relevant safety standards through the prioritisation of ramp inspections to be carried out on air carriers certified in Nigeria, pursuant to Regulation (EU) No 965/2012. (68) Should any relevant safety information indicate that there are imminent safety risks as a consequence of a lack of compliance with international safety standards, the Commission may be obliged to take further action, in accordance with Regulation (EC) No 2111/2005. Air carriers from Pakistan (69) By letter of 23 January 2017, the Commission requested the Pakistan Civil Aviation Authority (PCAA) to provide information about the follow-up actions it is taking with regard to the ATR aircraft accident of 7 December 2016 of the air carrier Pakistan International Airlines Corporation Ltd, certified in Pakistan. In that letter, the Commission also recalled that on 13 January 2016 EASA rejected, on safety grounds, the TCO application made by the cargo carrier AHS International (Pvt) Ltd, also certified in Pakistan. In addition, the Commission indicated in that letter that the Commission is opening official consultations with the PCAA, pursuant to the provisions laid down in Article 3(2) of Regulation (EC) No 473/2006. (70) On 18 April 2017, a technical consultation meeting was held between the Commission, EASA, a Member State and representatives from the PCAA. During that meeting, the PCAA provided information, including an overview of its certification and oversight obligations and a summary of inspection data for the period from 2011 to 2016. In particular, the PCAA's responsibilities relating to the safety oversight of Pakistan International Airlines Corporation Ltd were discussed at that meeting. (71) During that meeting, the Commission communicated to the PCAA a number of elements with respect to the PCAA's certification and surveillance obligations. In particular, whilst taking account of the transparent manner in which the PCAA has provided safety information to the Commission, the Commission stressed that the PCAA needs to pay due regard to continuous improvements within its safety systems. In addition, the Commission communicated to the PCAA that it is expected to be fully aware of the requirements of Commission Regulation (EU) No 452/2014 and the related implications for air carriers certified in Pakistan. (72) Based on the information currently available, including the information provided by the PCAA at the technical consultation meeting of 18 April 2017, it is assessed that there is currently no lack of ability nor a lack of willingness on the part of the PCAA to address safety deficiencies. (73) In accordance with the common criteria set out in the Annex to Regulation (EC) No 2111/2005, the Commission therefore considers that, at this time, there are no grounds for amending the list of air carriers which are subject to an operating ban within the Union by including air carriers from Pakistan. (74) Member States are to verify the effective compliance with relevant safety standards through the prioritisation of ramp inspections to be carried out on air carriers certified in Pakistan, pursuant to Regulation (EU) No 965/2012. (75) Should any relevant safety information indicate that there are imminent safety risks as a consequence of a lack of compliance with international safety standards, the Commission may be obliged to take further action, in accordance with Regulation (EC) No 2111/2005 Air carriers from Russia (76) The Commission, EASA and the competent authorities of the Member States have over the past six months continued to closely monitor the safety performance of air carriers certified in Russia and operating within the Union, including through the prioritisation of ramp inspections to be carried out on certain Russian air carriers in accordance with Regulation (EU) No 965/2012. (77) On 17 March 2017, representatives of the Commission, EASA and a Member State met with representatives of the Russian Federal Air Transport Agency (FATA). The purpose of the meeting was to review the safety performance of air carriers certified in Russia on the basis of ramp inspection reports for the period between 11 March 2016 and 10 March 2017 and to identify cases where oversight activities by the FATA have to be strengthened. (78) During that meeting, the Commission reviewed the SAFA ramp inspection results of six air carriers certified in Russia in more detail. While no safety concerns were identified, the FATA informed the Commission that, because of the limited number of inspections carried out on some air carriers, additional inspections will be performed during the next quarter on two of those air carriers. (79) Based on the information currently available, including the information provided by the FATA at the technical consultation meeting of 17 March 2017, it is assessed that there is currently no lack of ability nor a lack of willingness on the part of the FATA to address safety deficiencies. On those grounds, the Commission concluded that a hearing before the Commission and the Air Safety Committee of the Russian aviation authorities or of any air carriers certified in Russia was not necessary. (80) In accordance with the common criteria set out in the Annex to Regulation (EC) No 2111/2005, the Commission therefore considers that, at this time, there are no grounds for amending the list of air carriers which are subject to an operating ban within the Union to include air carriers from Russia. (81) Member States are to continue to verify effective compliance with relevant safety standards through the prioritisation of ramp inspections to be carried out on air carriers certified in Russia, pursuant to Regulation (EU) No 965/2012. (82) Should those inspections point to an imminent safety risk as a consequence of non-compliance with the relevant safety standards, the Commission may be obliged to take action against air carriers from Russia, in accordance with Regulation (EC) No 2111/2005. Air carriers from Saint Vincent and the Grenadines (83) On 16 April 2015, the air carrier Mustique Airways, registered in Saint Vincent and the Grenadines, applied to EASA for a TCO authorisation. EASA assessed that application in accordance with the requirements laid down in Regulation (EU) No 452/2014 and raised fundamental concerns regarding the failure by Mustique Airways to demonstrate compliance with the applicable requirements laid down in Article 3 of Regulation (EU) No 452/2014. EASA therefore concluded that further assessment would not result in the issuing of a TCO authorisation to Mustique Airways because it did not meet those requirements. Therefore, on 4 October 2016, EASA rejected the application on safety grounds. (84) On 30 January 2017, the Commission requested information from the competent authority of Saint Vincent and the Grenadines, the Eastern Caribbean Civil Aviation Authority (ECCAA), on the measures taken following EASA's rejection of the TCO application made by Mustique Airways. On 24 February 2017, the ECCAA informed the Commission that Mustique Airways had re-applied to EASA for a TCO authorisation on 2 February 2017, on the grounds that, according to Mustique Airways, the safety concerns that led to the rejection by EASA would have been resolved in a satisfactory manner. (85) Since neither Mustique Airways nor the ECCAA provided any evidence that the safety concerns resulting from the TCO safety assessment by EASA had indeed been resolved, both the ECCAA and Mustique Airways were given the opportunity to be heard on 26 April 2017 by the Commission and the Air Safety Committee in accordance with Article 7 of Regulation (EC) No 2111/2005. (86) The authority did not respond to the invitation to be heard and did not participate in the hearing. Equally, the ECCAA did not provide information on the measures taken on the TCO findings with regard to Mustique Airways or on its oversight activities. (87) On 24 April 2017 EASA held a technical meeting with Mustique Airways to discuss its re-application. In view of the short time span between this meeting and the hearing, it was not possible for EASA to conduct a full assessment of the re-application. However, EASA was in a position to confirm to the Commission and the Air Safety Committee that the main root causes that led to the serious and repetitive safety deficiencies which EASA had identified during the first TCO assessment, remain present. (88) During the hearing on 26 April 2017, Mustique Airways provided information on the company's business and facilities, and only to a limited extent on safety-related aspects. The information provided by Mustique Airways on the progress it has made in relation to the development of its safety and quality management systems indicated that these are insufficiently developed. While welcoming the readiness of Mustique Airways to engage in a more effective dialogue with EASA on the re-application by Mustique Airways for a TCO authorisation, it was found that essential safety elements, such as a basic safety management system, are not present. Moreover, Mustique Airways showed a lack of awareness and comprehension of the seriousness of the findings raised by EASA. Finally, it became clear that the safety culture at the air carrier is of a re-active nature rather than of a pro-active nature. (89) The information available at present, including the information provided by EASA in the framework of the rejected TCO application of Mustique Airways, and in the framework of the on-going re-application, as well as all information provided by the air carrier Mustique Airways, shows that there is evidence of serious safety deficiencies on the part of Mustique Airways. Mustique Airways is at present not sufficiently able to address its safety deficiencies. In fact, its ongoing safety actions are largely in the development stage, and the corrective action plan which Mustique Airways presented in response to the findings identified during the TCO safety assessment is not robust enough, in particular with regard to the necessary root cause analysis. (90) In accordance with the common criteria set out in the Annex to Regulation (EC) No 2111/2005, the Commission therefore considers that the list of air carriers which are subject to an operating ban within the Union should be amended to include the air carrier Mustique Airways in Annex A to Regulation (EC) No 474/2006. (91) Member States are to continue to verify the effective compliance with relevant safety standards through the prioritisation of ramp inspections to be carried out on air carriers certified in Saint Vincent and the Grenadines, pursuant to Regulation (EU) No 965/2012. (92) Should any relevant safety information indicate that there are imminent safety risks as a consequence of a lack of compliance with international safety standards, the Commission may be obliged to take further action, in accordance with Regulation (EC) No 2111/2005. Air carriers from Thailand (93) On 17 March 2017, a technical consultation meeting was held between the Commission, EASA and the Civil Aviation Authority of Thailand (CAAT). During that meeting, the CAAT updated the Commission on the progress made since September 2016, in particular as regards the air transport system in Thailand, the CAAT's roadmap towards compliance and the current status of the implementation of its corrective action plan. (94) The main elements of progress are Thailand's new Civil Aviation Act that is expected to enter into force in the last quarter of 2017, the amendment of the CAAT's regulations, its updated organisation, sustainable funding mechanisms and the improved staffing and training programme for its inspectors. The CAAT's inspection processes, manuals and tools, including the IT system, have been improved and its safety oversight programme has been updated in order to ensure complete and continuous oversight of air carriers certified in Thailand. The CAAT has also created a quality assurance department, charged with monitoring the compliance of CAAT with international and national aviation safety standards. (95) The CAAT also provided information on the development of its State Safety Programme and the situation with respect to the findings raised during the ICAO audit of January 2015, including the Significant Safety Concern on the certification of air operators based on those findings. Furthermore, the CAAT provided information on the progress made regarding its sustainability plan and the international cooperation that the CAAT is engaged in. (96) An important element of the corrective action plan of the CAAT is the recertification of the air carriers in Thailand, following the ICAO structured five phase approach for certication of air carriers. In February 2017 the first of those air carriers which operates internationally was recertified and until the end of June 2017 the CAAT expects to recertify 12 other air carriers engaged in international air transport. During the recertification process, the CAAT has taken enforcement measures in respect of certain applicants for recertification. (97) The government of Thailand and the CAAT demonstrated a clear commitment to improving the safety oversight system in Thailand. The CAAT has provided evidence that relevant progress has been achieved over the past six months. The safety information available at present, with regard to air carriers certified in Thailand, does not support a decision to impose a ban or operational restrictions. In order to monitor the situation closely, consultations with the authorities from Thailand are to continue, in accordance with Article 3(2) of Regulation (EC) No 473/2006. (98) In accordance with the common criteria set out in the Annex to Regulation (EC) No 2111/2005, the Commission therefore considers that, at this time, there are no grounds for amending the list of air carriers which are subject to an operating ban within the Union with respect to air carriers from Thailand. (99) Member States are to continue to verify the effective compliance with relevant safety standards through the prioritisation of ramp inspections to be carried out on air carriers certified in Thailand, pursuant to Regulation (EU) No 965/2012. (100) Should any relevant safety information indicate that there are imminent safety risks as a consequence of a lack of compliance with international safety standards, the Commission may be obliged to take further action, in accordance with Regulation (EC) No 2111/2005. Air carriers from Ukraine (101) On 29 August 2014, the air carrier International Joint-Stock Aviation Company URGA, certified in the Ukraine, applied to EASA for a TCO authorisation. EASA assessed that application in accordance with the requirements laid down in Regulation (EU) No 452/2014 and raised fundamental concerns regarding the failure by International Joint-Stock Aviation Company URGA to demonstrate compliance with the applicable requirements laid down in Article 3 of Regulation (EU) No 452/2014. EASA therefore concluded that further assessment would not result in the issuing of a TCO authorisation to International Joint-Stock Aviation Company URGA because it did not meet those requirements. Therefore, on 15 September 2016, EASA rejected the application on safety grounds. (102) On 15 February 2016, the air carrier Air Company Black Sea Airlines LLC, registered in the Ukraine, applied to EASA for a TCO authorisation. EASA assessed that application in accordance with the requirements laid down in Regulation (EU) No 452/2014 and raised fundamental concerns regarding the failure by Air Company Black Sea Airlines LLC to demonstrate compliance with the applicable requirements laid down in Article 3 of Regulation (EU) No 452/2014. EASA therefore concluded that further assessment would not result in the issuing of a TCO authorisation to Air Company Black Sea Airlines LLC because it did not meet those requirements. Therefore, on 13 October 2016, EASA rejected the application on safety grounds. (103) On 6 March 2017, the Commission requested information from the State Aviation Administration of Ukraine (SAAU) on the measures it has taken following EASA's rejection of the TCO applications by International Joint-Stock Aviation Company URGA and Air Company Black Sea Airlines LLC. That letter opened official consultations with the SAAU, pursuant to the provisions laid down in Article 3(2) of Regulation (EC) No 473/2006. Since the safety concerns resulting from the TCO safety assessment by EASA had not been resolved, the SAAU, International Joint-Stock Aviation Company URGA and Air Company Black Sea Airlines LLC were given the opportunity to be heard on 25 April 2017 by the Commission and the Air Safety Committee in accordance with Article 7 of Regulation (EC) No 2111/2005. (104) On 3 April 2017, the SAAU revoked the air operator certificate of Air Company Black Sea Airlines LLC. That decision terminated the official consultation opened on 6 March 2017 as regards that air carrier. (105) The SAAU and International Joint-Stock Aviation Company URGA were heard by the Commission and the Air Safety Committee on 25 April 2017. Among other elements, the SAAU reported that the oversight activities on air carriers certified in Ukraine are adjusted with SAFA records as well as with any information stemming from the TCO authorisation process. The SAAU also provided information on the adoption of possible short-term actions such as suspension, limitation or revocation of the air operator certificate of air carriers in response to a rejection of an application for a TCO authorisation by EASA. In addition, the SAAU provided information on long-term actions aiming at improving its internal processes related to its certification and oversight activities in respect of air carriers certified in Ukraine. (106) During that hearing, elaborating on the information provided previously, International Joint-Stock Aviation Company URGA provided additional information on the corrective measures it had taken to address the serious concerns identified by EASA as part of the TCO safety assessment, such as the continuing airworthiness management and the execution of maintenance activities. The air carrier also reported on an additional audit conducted in March 2017 by a private entity to determine the current status of its compliance with the international aviation safety standards. That audit confirmed the systemic deficiencies that were previously identified by EASA in the existing documentation system of the air carrier. (107) During the hearing, International Joint-Stock Aviation Company URGA also explained that it had re-applied for a TCO authorisation on 19 April 2017. The Commission and the Air Safety Committee took note of this and welcomed the confirmation from both the air carrier and from EASA that the processing of this new TCO application will receive all due attention within the framework of Regulation (EU) No 452/2014. (108) The information available at present, based on EASA's TCO safety assessment of International Joint-Stock Aviation Company URGA, together with the information provided by the SAAU and International Joint-Stock Aviation Company URGA, shows that the implementation of the corrective actions to address the safety concerns raised by EASA is not yet sufficiently completed. That information also shows that the air carrier is currently not able to itself identify non-compliances in all of its processes and activities. (109) In accordance with the common criteria set out in the Annex to Regulation (EC) No 2111/2005, the Commission therefore considers that the list of air carriers which are subject to an operating ban within the Union should be amended to include the air carrier International Joint-Stock Aviation Company URGA in Annex A to Regulation (EC) No 474/2006. (110) Member States are to continue to verify the effective compliance with relevant safety standards through the prioritisation of ramp inspections to be carried out on air carriers certified in Ukraine, pursuant to Regulation (EU) No 965/2012. (111) Should any relevant safety information indicate that there are imminent safety risks as a consequence of a lack of compliance with international safety standards, the Commission may be obliged to take further action, in accordance with Regulation (EC) No 2111/2005. Air carriers from Zimbabwe (112) On 12 April 2016, the air carrier Air Zimbabwe (Pvt) Ltd, registered in Zimbabwe, applied to EASA for a TCO authorisation. EASA assessed that application in accordance with the requirements laid down in Regulation (EU) No 452/2014 and raised fundamental concerns regarding the failure by Air Zimbabwe (Pvt) Ltd to demonstrate compliance with the applicable requirements laid down in Article 3 of Regulation (EU) No 452/2014. EASA therefore concluded that further assessment would not result in the issuing of a TCO authorisation to Air Zimbabwe (Pvt) Ltd because it did not meet those requirements. Therefore, on 7 November 2016, EASA rejected the application on safety grounds. (113) On 3 March 2017, the Commission requested information from the Civil Aviation Authority of Zimbabwe (CAAZ) on the measures it has taken following EASA's rejection of the TCO application of Air Zimbabwe (Pvt) Ltd. That letter opened official consultations with the CAAZ, pursuant to the provisions laid down in Article 3(2) of Regulation (EC) No 473/2006. Since the safety concerns resulting from the TCO safety assessment by EASA of Air Zimbabwe (Pvt) Ltd had not been resolved, both the CAAZ and Air Zimbabwe (Pvt) Ltd were given the opportunity to be heard on 26 April 2017 by the Commission and the Air Safety Committee in accordance with Article 7 of Regulation (EC) No 2111/2005. (114) During that hearing, amongst other elements the CAAZ provided information with respect to its oversight responsibilities with respect to Air Zimbabwe (Pvt) Ltd. The CAAZ provided a summary of the actions it has taken in relation to the rejection on safety grounds by EASA of the application for a TCO authorisation by Air Zimbabwe (Pvt) Ltd. EASA provided information on the serious safety concerns which formed the basis for its negative TCO decision. (115) During that hearing, Air Zimbabwe (Pvt) Ltd provided information on the corrective actions that were initiated and that are ongoing since EASA's rejection of the TCO application by that air carrier. However, the information provided by Air Zimbabwe (Pvt) Ltd, including the elements concerning the limited progress it has made in relation to the development of its safety and quality management systems, was insufficient to alleviate the concerns raised. (116) The information available at present, including the information relating to EASA's TCO safety assessment of Air Zimbabwe (Pvt) Ltd, together with the information provided by the CAAZ and by Air Zimbabwe (Pvt) Ltd, clearly shows serious safety deficiencies on the part of Air Zimbabwe (Pvt) Ltd. It is considered that Air Zimbabwe (Pvt) Ltd is at present not able to address those safety deficiencies. In fact, the ongoing safety actions of Air Zimbabwe (Pvt) Ltd are largely at the development stage only and the corrective action plan which Air Zimbabwe (Pvt) Ltd presented in response to the findings identified during the TCO safety assessment, is not robust, in particular with regard to the necessary root cause analysis. (117) In accordance with the common criteria set out in the Annex to Regulation (EC) No 2111/2005, the Commission therefore considers that the list of air carriers which are subject to an operating ban within the Union should be amended to include the air carrier Air Zimbabwe (Pvt) Ltd in Annex A to Regulation (EC) No 474/2006. (118) Member States are to continue to verify the effective compliance with relevant safety standards through the prioritisation of ramp inspections to be carried out on air carriers certified in Zimbabwe, pursuant to Regulation (EU) No 965/2012. (119) Should any relevant safety information indicate that there are imminent safety risks as a consequence of a lack of compliance with international safety standards, the Commission may be obliged to take further action, in accordance with Regulation (EC) No 2111/2005. (120) Regulation (EC) No 474/2006 should therefore be amended accordingly. (121) The measures provided for in this Regulation are in accordance with the opinion of the Air Safety Committee, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 474/2006 is amended as follows: (1) Annex A is replaced by the text set out in Annex I to this Regulation; (2) Annex B is replaced by the text set out in Annex II to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 May 2017. For the Commission, On behalf of the President, Violeta BULC Member of the Commission (1) OJ L 344, 27.12.2005, p. 15. (2) Commission Regulation (EC) No 474/2006 of 22 March 2006 establishing the Community list of air carriers which are subject to an operating ban within the Community referred to in Chapter II of Regulation (EC) No 2111/2005 of the European Parliament and of the Council (OJ L 84, 23.3.2006, p. 14). (3) Council Regulation (EEC) No 3922/1991 of 16 December 1991 on the harmonization of the technical requirements and administrative procedures in the field of civil aviation (OJ L 373, 31.12.1991, p. 4). (4) Commission Regulation (EC) No 473/2006 of 22 March 2006 laying down implementing rules for the Community list of air carriers which are subject to an operating ban within the Community referred to in Chapter II of Regulation (EC) No 2111/2005 of the European Parliament and of the Council (OJ L 84, 23.3.2006, p. 8). (5) Commission Regulation (EU) No 965/2012 of 5 October 2012 laying down technical requirements and administrative procedures related to air operations pursuant to Regulation (EC) No 216/2008 of the European Parliament and of the Council (OJ L 296, 25.10.2012, p. 1). ANNEX A LIST OF AIR CARRIERS WHICH ARE BANNED FROM OPERATING WITHIN THE UNION, WITH EXCEPTIONS (1) Name of the legal entity of the air carrier as indicated on its AOC (and its trading name, if different) Air Operator Certificate (AOC) Number or Operating Licence Number ICAO airline designation number State of the Operator BLUE WING AIRLINES SRBWA-01/2002 BWI Suriname IRAN ASEMAN AIRLINES FS-102 IRC Islamic Republic of Iran IRAQI AIRWAYS 001 IAW Iraq MED-VIEW AIRLINE MVA/AOC/10-12/05 MEV Nigeria MUSTIQUE AIRWAYS 2A/12/003K MAW Saint Vincent and the Grenadines INTERNATIONAL JOINT-STOCK AVIATION COMPANY URGA UK 012 URG Ukraine AIR ZIMBABWE (PVT) LTD 177/04 AZW Zimbabwe All air carriers certified by the authorities with responsibility for regulatory oversight of Afghanistan, including Islamic Republic of Afghanistan AFGHAN JET INTERNATIONAL AIRLINES AOC 008 AJA Islamic Republic of Afghanistan ARIANA AFGHAN AIRLINES AOC 009 AFG Islamic Republic of Afghanistan EAST HORIZON AIRLINES AOC 1013 EHN Islamic Republic of Afghanistan KAM AIR AOC 001 KMF Islamic Republic of Afghanistan SAFI AIRWAYS AOC 181 SFW Islamic Republic of Afghanistan All air carriers certified by the authorities with responsibility for regulatory oversight of Angola, with the exception of TAAG Angola Airlines put in Annex B, including Republic of Angola AEROJET AO 008-01/11 TEJ Republic of Angola AIR GICANGO 009 Unknown Republic of Angola AIR JET AO 006-01/11-MBC MBC Republic of Angola AIR NAVE 017 Unknown Republic of Angola AIR26 AO 003-01/11-DCD DCD Republic of Angola ANGOLA AIR SERVICES 006 Unknown Republic of Angola DIEXIM 007 Unknown Republic of Angola FLY540 AO 004-01 FLYA Unknown Republic of Angola GIRA GLOBO 008 GGL Republic of Angola HELIANG 010 Unknown Republic of Angola HELIMALONGO AO 005-01/11 Unknown Republic of Angola MAVEWA 016 Unknown Republic of Angola SONAIR AO 002-01/10-SOR SOR Republic of Angola All air carriers certified by the authorities with responsibility for regulatory oversight of the Republic of Congo, including Republic of Congo AERO SERVICE RAC06-002 RSR Republic of Congo CANADIAN AIRWAYS CONGO RAC06-012 Unknown Republic of Congo EMERAUDE RAC06-008 Unknown Republic of Congo EQUAFLIGHT SERVICES RAC 06-003 EKA Republic of Congo EQUAJET RAC06-007 EKJ Republic of Congo EQUATORIAL CONGO AIRLINES S.A. RAC 06-014 Unknown Republic of Congo MISTRAL AVIATION RAC06-011 Unknown Republic of Congo TRANS AIR CONGO RAC 06-001 TSG Republic of Congo All air carriers certified by the authorities with responsibility for regulatory oversight of Democratic Republic of Congo (DRC), including Democratic Republic of Congo (DRC) AIR FAST CONGO 409/CAB/MIN/TVC/0112/2011 Unknown Democratic Republic of Congo (DRC) AIR KASAI 409/CAB/MIN/TVC/0053/2012 Unknown Democratic Republic of Congo (DRC) AIR KATANGA 409/CAB/MIN/TVC/0056/2012 Unknown Democratic Republic of Congo (DRC) AIR TROPIQUES 409/CAB/MIN/TVC/00625/2011 Unknown Democratic Republic of Congo (DRC) BLUE AIRLINES 106/CAB/MIN/TVC/2012 BUL Democratic Republic of Congo (DRC) BLUE SKY 409/CAB/MIN/TVC/0028/2012 Unknown Democratic Republic of Congo (DRC) BUSY BEE CONGO 409/CAB/MIN/TVC/0064/2010 Unknown Democratic Republic of Congo (DRC) COMPAGNIE AFRICAINE D'AVIATION (CAA) 409/CAB/MIN/TVC/0050/2012 Unknown Democratic Republic of Congo (DRC) CONGO AIRWAYS 019/CAB/MIN/TVC/2015 Unknown Democratic Republic of Congo (DRC) DAKOTA SPRL 409/CAB/MIN/TVC/071/2011 Unknown Democratic Republic of Congo (DRC) DOREN AIR CONGO 102/CAB/MIN/TVC/2012 Unknown Democratic Republic of Congo (DRC) GOMAIR 409/CAB/MIN/TVC/011/2010 Unknown Democratic Republic of Congo (DRC) KIN AVIA 409/CAB/MIN/TVC/0059/2010 Unknown Democratic Republic of Congo (DRC) KORONGO AIRLINES 409/CAB/MIN/TVC/001/2011 KGO Democratic Republic of Congo (DRC) MALU AVIATION 098/CAB/MIN/TVC/2012 Unknown Democratic Republic of Congo (DRC) MANGO AIRLINES 409/CAB/MIN/TVC/009/2011 Unknown Democratic Republic of Congo (DRC) SERVE AIR 004/CAB/MIN/TVC/2015 Unknown Democratic Republic of Congo (DRC) SERVICES AIR 103/CAB/MIN/TVC/2012 Unknown Democratic Republic of Congo (DRC) SWALA AVIATION 409/CAB/MIN/TVC/0084/2010 Unknown Democratic Republic of Congo (DRC) TRANSAIR CARGO SERVICES 409/CAB/MIN/TVC/073/2011 Unknown Democratic Republic of Congo (DRC) WILL AIRLIFT 409/CAB/MIN/TVC/0247/2011 Unknown Democratic Republic of Congo (DRC) All air carriers certified by the authorities with responsibility for regulatory oversight of Djibouti, including Djibouti DAALLO AIRLINES Unknown DAO Djibouti All air carriers certified by the authorities with responsibility for regulatory oversight of Equatorial Guinea, including Equatorial Guinea CEIBA INTERCONTINENTAL 2011/0001/MTTCT/DGAC/SOPS CEL Equatorial Guinea CRONOS AIRLINES 2011/0004/MTTCT/DGAC/SOPS Unknown Equatorial Guinea PUNTO AZUL 2012/0006/MTTCT/DGAC/SOPS Unknown Equatorial Guinea TANGO AIRWAYS Unknown Unknown Equatorial Guinea All air carriers certified by the authorities with responsibility for regulatory oversight of Eritrea, including Eritrea ERITREAN AIRLINES AOC No 004 ERT Eritrea NASAIR ERITREA AOC No 005 NAS Eritrea All air carriers certified by the authorities with responsibility for regulatory oversight of the Republic of Gabon, with the exception of Afrijet and SN2AG put in Annex B, including Republic of Gabon AFRIC AVIATION 010/MTAC/ANAC-G/DSA EKG Republic of Gabon ALLEGIANCE AIR TOURIST 007/MTAC/ANAC-G/DSA LGE Republic of Gabon NATIONALE REGIONALE TRANSPORT (N.R.T) 008/MTAC/ANAC-G/DSA NRG Republic of Gabon SKY GABON 009/MTAC/ANAC-G/DSA SKG Republic of Gabon SOLENTA AVIATION GABON 006/MTAC/ANAC-G/DSA SVG Republic of Gabon TROPICAL AIR-GABON 011/MTAC/ANAC-G/DSA Unknown Republic of Gabon All air carriers certified by the authorities with responsibility for regulatory oversight of Indonesia, with the exception of Garuda Indonesia, Airfast Indonesia, Ekspres Transportasi Antarbenua, Indonesia Air Asia, Citilink, Lion Air and Batik Air, including Republic of Indonesia AIR BORN INDONESIA 135-055 Unknown Republic of Indonesia AIR PACIFIC UTAMA 135-020 Unknown Republic of Indonesia ALDA TRANS PAPUA 135-056 Unknown Republic of Indonesia ALFA TRANS DIRGANTARA 135-012 Unknown Republic of Indonesia AMA 135-054 Unknown Republic of Indonesia ANGKASA SUPER SERVICE 135-050 LBZ Republic of Indonesia ASI PUDJIASTUTI 135-028 SQS Republic of Indonesia AVIASTAR MANDIRI 135-029 VIT Republic of Indonesia DABI AIR NUSANTARA 135-030 Unknown Republic of Indonesia DERAYA AIR TAXI 135-013 DRY Republic of Indonesia DERAZONA AIR SERVICE 135-010 DRZ Republic of Indonesia EASTINDO 135-038 ESD Republic of Indonesia ELANG LINTAS INDONESIA 135-052 Unknown Republic of Indonesia ELANG NUSANTARA AIR 135-053 Unknown Republic of Indonesia ENGGANG AIR SERVICE 135-045 Unknown Republic of Indonesia ERSA EASTERN AVIATION 135-047 Unknown Republic of Indonesia GATARI AIR SERVICE 135-018 GHS Republic of Indonesia HEVILIFT AVIATION 135-042 Unknown Republic of Indonesia INDONESIA AIR ASIA EXTRA 121-054 Unknown Republic of Indonesia INDONESIA AIR TRANSPORT 121-034 IDA Republic of Indonesia INDO STAR AVIATION 135-057 Unknown Republic of Indonesia INTAN ANGKASA AIR SERVICE 135-019 Unknown Republic of Indonesia JAYAWIJAYA DIRGANTARA 121-044 JWD Republic of Indonesia JOHNLIN AIR TRANSPORT 135-043 JLB Republic of Indonesia KAL STAR AVIATION 121-037 KLS Republic of Indonesia KARTIKA AIRLINES 121-003 KAE Republic of Indonesia KOMALA INDONESIA 135-051 Unknown Republic of Indonesia KURA-KURA AVIATION 135-016 KUR Republic of Indonesia MARTA BUANA ABADI 135-049 Unknown Republic of Indonesia MATTHEW AIR NUSANTARA 135-048 Unknown Republic of Indonesia MIMIKA AIR 135-007 Unknown Republic of Indonesia MY INDO AIRLINES 121-042 Unknown Republic of Indonesia NAM AIR 121-058 Unknown Republic of Indonesia NATIONAL UTILITY HELICOPTER 135-011 Unknown Republic of Indonesia NUSANTARA AIR CHARTER 121-022 SJK Republic of Indonesia PEGASUS AIR SERVICES 135-036 Unknown Republic of Indonesia PELITA AIR SERVICE 121-008 PAS Republic of Indonesia PENERBANGAN ANGKASA SEMESTA 135-026 Unknown Republic of Indonesia PURA WISATA BARUNA 135-025 Unknown Republic of Indonesia RIAU AIRLINES 121-016 RIU Republic of Indonesia SAYAP GARUDA INDAH 135-004 Unknown Republic of Indonesia SMAC 135-015 SMC Republic of Indonesia SPIRIT AVIATION SENTOSA 135-058 Unknown Republic of Indonesia SRIWIJAYA AIR 121-035 SJY Republic of Indonesia SURYA AIR 135-046 Unknown Republic of Indonesia TRANSNUSA AVIATION MANDIRI 121-048 TNU Republic of Indonesia TRANSWISATA PRIMA AVIATION 135-021 TWT Republic of Indonesia TRAVEL EXPRESS AVIATION SERVICE 121-038 XAR Republic of Indonesia TRAVIRA UTAMA 135-009 TVV Republic of Indonesia TRI MG-INTRA ASIA AIRLINES 121-018 TMG Republic of Indonesia TRI MG-INTRA ASIA AIRLINES 135-037 Unknown Republic of Indonesia TRIGANA AIR SERVICE 121-006 TGN Republic of Indonesia UNINDO 135-040 Unknown Republic of Indonesia WESTSTAR AVIATION INDONESIA 135-059 Unknown Republic of Indonesia WING ABADI AIRLINES 121-012 WON Republic of Indonesia All air carriers certified by the authorities with responsibility for regulatory oversight of the Kyrgyz Republic, including Kyrgyz Republic AIR BISHKEK (formerly EASTOK AVIA) 15 EAA Kyrgyz Republic AIR MANAS 17 MBB Kyrgyz Republic AVIA TRAFFIC COMPANY 23 AVJ Kyrgyz Republic CENTRAL ASIAN AVIATION SERVICES (CAAS) 13 CBK Kyrgyz Republic HELI SKY 47 HAC Kyrgyz Republic AIR KYRGYZSTAN 03 LYN Kyrgyz Republic MANAS AIRWAYS 42 BAM Kyrgyz Republic S GROUP INTERNATIONAL (formerly S GROUP AVIATION) 45 IND Kyrgyz Republic SKY BISHKEK 43 BIS Kyrgyz Republic SKY KG AIRLINES 41 KGK Kyrgyz Republic SKY WAY AIR 39 SAB Kyrgyz Republic TEZ JET 46 TEZ Kyrgyz Republic VALOR AIR 07 VAC Kyrgyz Republic All air carriers certified by the authorities with responsibility for regulatory oversight of Liberia. Liberia All air carriers certified by the authorities with responsibility for regulatory oversight of Libya, including Libya AFRIQIYAH AIRWAYS 007/01 AAW Libya AIR LIBYA 004/01 TLR Libya BURAQ AIR 002/01 BRQ Libya GHADAMES AIR TRANSPORT 012/05 GHT Libya GLOBAL AVIATION AND SERVICES 008/05 GAK Libya LIBYAN AIRLINES 001/01 LAA Libya PETRO AIR 025/08 PEO Libya All air carriers certified by the authorities with responsibility for regulatory oversight of Nepal, including Republic of Nepal AIR DYNASTY HELI. S. 035/2001 Unknown Republic of Nepal AIR KASTHAMANDAP 051/2009 Unknown Republic of Nepal BUDDHA AIR 014/1996 BHA Republic of Nepal FISHTAIL AIR 017/2001 Unknown Republic of Nepal GOMA AIR 064/2010 Unknown Republic of Nepal HIMALAYA AIRLINES 084/2015 Unknown Republic of Nepal MAKALU AIR 057A/2009 Unknown Republic of Nepal MANANG AIR PVT LTD 082/2014 Unknown Republic of Nepal MOUNTAIN HELICOPTERS 055/2009 Unknown Republic of Nepal MUKTINATH AIRLINES 081/2013 Unknown Republic of Nepal NEPAL AIRLINES CORPORATION 003/2000 RNA Republic of Nepal SAURYA AIRLINES 083/2014 Unknown Republic of Nepal SHREE AIRLINES 030/2002 SHA Republic of Nepal SIMRIK AIR 034/2000 Unknown Republic of Nepal SIMRIK AIRLINES 052/2009 RMK Republic of Nepal SITA AIR 033/2000 Unknown Republic of Nepal TARA AIR 053/2009 Unknown Republic of Nepal YETI AIRLINES DOMESTIC 037/2004 NYT Republic of Nepal All air carriers certified by the authorities with responsibility for regulatory oversight of Sao Tome and Principe, including Sao Tome and Principe AFRICA'S CONNECTION 10/AOC/2008 ACH Sao Tome and Principe STP AIRWAYS 03/AOC/2006 STP Sao Tome and Principe All air carriers certified by the authorities with responsibility for regulatory oversight of Sierra Leone, including Sierra Leone AIR RUM, LTD UNKNOWN RUM Sierra Leone DESTINY AIR SERVICES, LTD UNKNOWN DTY Sierra Leone HEAVYLIFT CARGO UNKNOWN Unknown Sierra Leone ORANGE AIR SIERRA LEONE LTD UNKNOWN ORJ Sierra Leone PARAMOUNT AIRLINES, LTD UNKNOWN PRR Sierra Leone SEVEN FOUR EIGHT AIR SERVICES LTD UNKNOWN SVT Sierra Leone TEEBAH AIRWAYS UNKNOWN Unknown Sierra Leone All air carriers certified by the authorities with responsibility for regulatory oversight of Sudan, including Republic of Sudan ALFA AIRLINES SD 54 AAJ Republic of the Sudan BADR AIRLINES 35 BDR Republic of the Sudan BLUE BIRD AVIATION 11 BLB Republic of the Sudan ELDINDER AVIATION 8 DND Republic of the Sudan GREEN FLAG AVIATION 17 Unknown Republic of the Sudan HELEJETIC AIR 57 HJT Republic of the Sudan KATA AIR TRANSPORT 9 KTV Republic of the Sudan KUSH AVIATION CO. 60 KUH Republic of the Sudan NOVA AIRWAYS 46 NOV Republic of the Sudan SUDAN AIRWAYS CO. 1 SUD Republic of the Sudan SUN AIR 51 SNR Republic of the Sudan TARCO AIR 56 TRQ Republic of the Sudan (1) Air carriers listed in Annex A could be permitted to exercise traffic rights by using wet-leased aircraft of an air carrier which is not subject to an operating ban, provided that the relevant safety standards are complied with. ANNEX B LIST OF AIR CARRIERS WHICH ARE SUBJECT TO OPERATIONAL RESTRICTIONS WITHIN THE UNION (1) Name of the legal entity of the air carrier as indicated on its AOC (and its trading name, if different) Air Operator Certificate (AOC) Number ICAO airline designation number State of the Operator Aircraft type restricted Registration mark(s) and, when available, construction serial number(s) of restricted aircraft State of registry TAAG ANGOLA AIRLINES 001 DTA Republic of Angola All fleet with the exception of: aircraft of type Boeing B737-700, aircraft of type Boeing B777-200, aircraft of type Boeing B777-300 and aircraft of type Boeing B777-300ER. All fleet with the exception of: aircraft within the Boeing B737-700 fleet, as mentioned on the AOC; aircraft within the Boeing B777-200 fleet, as mentioned on the AOC; aircraft within the Boeing B777-300 fleet, as mentioned on the AOC and aircraft within the Boeing B777-300ER fleet, as mentioned on the AOC. Republic of Angola AIR SERVICE COMORES 06-819/TA-15/DGACM KMD Comoros All fleet with the exception of: LET 410 UVP. All fleet with the exception of: D6-CAM (851336). Comoros AFRIJET BUSINESS SERVICE (2) 002/MTAC/ANAC-G/DSA ABS Republic of Gabon All fleet with the exception of: 2 aircraft of type Falcon 50, 2 aircraft of type Falcon 900. All fleet with the exception of: TR-LGV; TR-LGY; TR-AFJ; TR-AFR. Republic of Gabon NOUVELLE AIR AFFAIRES GABON (SN2AG) 003/MTAC/ANAC-G/DSA NVS Republic of Gabon All fleet with the exception of: 1 aircraft of type Challenger CL-601, 1 aircraft of type HS-125-800. All fleet with the exception of: TR-AAG, ZS-AFG. Republic of Gabon; Republic of South Africa IRAN AIR FS100 IRA Islamic Republic of Iran All aircraft of type Fokker F100 and of type Boeing B747 Aircraft of type Fokker F100 as mentioned on the AOC; aircraft of type Boeing B747 as mentioned on the AOC Islamic Republic of Iran AIR KORYO GAC-AOC/KOR-01 KOR Democratic People's Republic of Korea All fleet with the exception of: 2 aircraft of type TU- 204. All fleet with the exception of: P-632, P-633. Democratic People's Republic of Korea (1) Air carriers listed in Annex B could be permitted to exercise traffic rights by using wet-leased aircraft of an air carrier which is not subject to an operating ban, provided that the relevant safety standards are complied with. (2) Afrijet is only allowed to use the specific aircraft mentioned for its current level of operations within the Union.